Title: From George Washington to Major General Philip Schuyler, 27 June 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir,
New York June the 27th 1776.

Congress having disapproved the Proceedings of the Commissioners at Albany on the 13th instant, transmitted them in my Letter of the 21st, so far as they relate to raising two Companies of Mohikander & stockbridge Indians; in Compliance with their Resolve, a Copy of which is inclosed, I am to request You to put the most Early & speedy Stop to the same. The Honble President observes in his Letter, that the Resolve of Congress for Employing Indians is Conceived in such Terms, as to give at first View a Latitude of Construction as to the Place in which they are to be raised, & the Commissioners must have so understood It, which lead to the Mistake. I am Dr Sir, Your Most Obedt Servt

Go: Washington.

